Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 7, 9-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (JP H11150323 A) hereafter referred to as Ozaki in view of Wojciechowski et al. (US 20210075982 A1) hereafter referred to as Wojciechowski.
In regard to claim 1 Ozaki teaches a light emitting device [see Fig. 9A] comprising: 
a first light emitting element [“laser diode 2”] having a light emitting surface [right surface]; 
an optical member [“prism 24”] having a lower surface [bottom], a first reflecting surface [“beam splitting surface 25”] inclined to the lower surface, transmitting part  [see Fig. 9A] of a first light emitted from the light emitting surface of the first light emitting element, and reflecting [see Fig. 9A] the rest of the first light in an upward direction, and 
a second reflecting surface [26 “a light reflecting film 27 is provided on the inclined surface 26 of the prism 27 for the purpose of condensing the APC signal light on the photodiode 5 and increasing its use efficiency (detection efficiency)”] located farther from the light emitting surface of the first light emitting element than the first reflecting surface, and reflecting  [see Fig. 9A] part or all of the first light passing through the first reflecting surface; and 
a plurality of photodetectors [“On the main surface 9 of the silicon substrate 1, the photodiodes 4a and 4b as the first light detecting portions” and “photodiode 5 for detecting the output intensity of the APC signal light”] including a first light receiving region [5] configured to receive the first light reflected by  [see Fig. 9A see “reflection of the APC signal light on the surface of the photodiode 5”] the second reflecting surface
but does not state a (single) photodetector located below the optical member and having a top surface provided with one or a plurality of light receiving regions including a first light receiving region configured to receive the first light reflected by the second reflecting surface, wherein: in a top view, part or all of the first light receiving region overlaps part or all of the first reflecting surface.
Wojciechowski teaches a single sensor see abstract “image sensor has a plurality of rows and columns of pixels, including RGB and bandpass I filters in a predetermined pattern ”, see Wojciechowski is talking about intensity see paragraph 0014-0021 “In addition to the traditional RGB filters, some of the pixels in this architecture are covered with a bandpass optical filter (or left blank), denoted by “I”, which stands for Intensity” “the charge from the “I” pixel can be used as a local reference”.
Thus it would be obvious to modify Ozaki to combine the photodiodes 4a and 4b along with the photodiode 5 into a single sensor with some pixels designated as “Intensity” pixels and to change Fig. 9A to use the single sensor with the pixels ordered the same as Fig. 9A i.e. 4a, 4b and 5 in the same order as in Fig. 9A i.e. to include a photodetector located below the optical member and having a top surface provided with one or a plurality of light receiving regions including a first light receiving region configured to receive the first light reflected by the second reflecting surface, wherein: in a top view, part or all of the first light receiving region overlaps part or all of the first reflecting surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture and design by using only one sensor instead of three.
In regard to claim 2 Ozaki and Wojciechowski  as combined teaches wherein the second reflecting surface is not parallel [see Fig. 9A] to the lower surface of the optical member.
In regard to claim 3 Ozaki and Wojciechowski  as combined teaches an angle [see Fig. 9A] of the optical member formed by a flat plane including the top surface of the photodetector and a flat plane including the second reflecting surface of the optical member but does not specify wherein the angle is in a range from 80° to 100°.
However see Fig. 9A see that the angle is less than 90° and the angle is determined by the dimensions of the prism 24 and where you want the reflected light to be incident on the photodiode 5 i.e. for example if you move the photodiode 5 to the left, then the angle has top become closer to 90°.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the angle is in a range from 80° to 100°", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 4 Ozaki and Wojciechowski  as combined teaches an angle [see Fig. 9A] of the optical member formed by a flat plane including the top surface of the photodetector and a flat plane including the second reflecting surface of the optical member but does not specify wherein the angle  is in a range from 30° to 80°.
However see Fig. 9A see that the angle is less than 90° and the angle is determined by the dimensions of the prism 24 and where you want the reflected light to be incident on the photodiode 5 i.e. for example if you move the photodiode 5 to the left, then the angle has top become closer to 90°.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the angle  is in a range from 30° to 80°", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 5 Ozaki and Wojciechowski  as combined teaches wherein, in the top view, a whole [see Fig. 9A the “prism 24” covers photodiode 5] of the first light receiving region overlaps the optical member.
In regard to claim 8 Ozaki and Wojciechowski  as combined teaches wherein the first light receiving region further receives [see Fig. 9A see the light received by 5] the first light passing through the first reflecting surface of the optical member and not being reflected by the second reflecting surface.
In regard to claim 14 Ozaki and Wojciechowski  as combined teaches further comprising: 
a package [see Ozaki Fig. 17] having: 
a bottom portion  [see marked as 1 in Ozaki Fig. 17, see bottom portion of 49] having a mounting surface on which the first light emitting element is arranged, 
a lateral wall portion  [see sides of 49 in Ozaki Fig. 17]  surrounding the first light emitting element, and a lid portion [see lid 50 in Ozaki Fig. 17] fixed to the lateral wall portion above the bottom portion and having a light extracting surface [see light passes through 50  in Ozaki Fig. 17], wherein: 
a light emitted from the first light emitting element and reflected upward by the first reflecting surface of the optical member passes through the lid portion [see light passes through 50  in Ozaki Fig. 17] and exits to an outside from the light extracting surface.
In regard to claim 15 Ozaki and Wojciechowski  as combined teaches wherein the first light emitting element is a semiconductor laser [see Ozaki  “laser diode 2”] element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/Primary Examiner, Art Unit 2818